Citation Nr: 1030756	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana
 
 
THE ISSUE
 
Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for cause of the 
Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
 

INTRODUCTION
 
The Veteran served on active duty from August 1952 to August 
1960.  He died in March 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).
 
The appellant subsequently relocated and jurisdiction of her 
claim was assumed by the RO in New Orleans, Louisiana.
 
The Board notes that the Veteran's representative is the Texas 
Veterans Commission.  Given that she currently lives outside the 
jurisdiction of that veterans service organization, the appellant 
may want to consider a appointing a new representative that 
serves the jurisdiction where she currently resides.
 
In the appellant's VA Form 9, Appeal to the Board, received in 
October 2005, she indicated she wanted a hearing before the Board 
at the RO.  The record reflects that a hearing was scheduled at 
the New Orleans, RO, in July 2010, and that the appellant failed 
to report for the hearing.  In 2009, the RO was having difficulty 
locating the appellant, although it appears the RO found the 
correct address in September 2009.  Notice of the July 2010 Board 
hearing was sent to the appellant's last known address in May and 
June 2010 and was not returned as undeliverable.  The Board finds 
that she was given proper notice of the hearing and failed to 
report.  Thus, there is no hearing request pending at this time. 
38 C.F.R. § 20.704(d) (2009).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
  
 

REMAND
 
The Board finds that significant additional development is 
warranted before a decision can be made on the claim on appeal.
 
Initially, the appellant claims that a June 1969 rating decision 
which denied entitlement to service connection for the cause of 
the Veteran's death was clearly and unmistakably erroneous.  She 
has not, however, clearly and specifically identified the alleged 
clear and unmistakable error, or errors, of fact or law in the 
rating decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but for 
the alleged error.  As such, the Board will not refer this 
question to the RO.  Cf.  38 C.F.R. § 20.1404 (2009).  If the 
appellant desires to pursue a claim of clear and unmistakable 
error she must plead her claim in a manner consistent with the 
foregoing.

The appellant is claiming that the cause of the Veteran's death 
was, at a minimum, contributed by a psychiatric disorder, which 
was related to service or a service-connected disability. 
 
In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).  The service-connected disability will be 
considered as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. It 
must be shown that it contributed substantially or materially, 
that it combined to cause death, that it aided or assisted in the 
production of death. It is not sufficient to show that it 
causally shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).
 
For background purposes, the record reflects that the Veteran 
died at the VA Hospital in Shreveport, Louisiana, in March 1969 
due to acute sodium fluoride poisoning due to ingestion of insect 
powder.  On the death certificate, it was noted that the Veteran 
had committed suicide by dissolving several tablespoons of roach 
powder in water and drinking it.
 
In March 1969, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse, stating that 
she was claiming the Veteran's death was proximately due to 
severe anxiety associated with service-connected asthmatic 
condition.  See Item # 11B.  In May 1969, the appellant submitted 
another VA Form 21-534, stating she was claiming that the 
Veteran's death was proximately due to his severe service-
connected condition.  See Item # 11B.
 
In a June 1969 rating decision, the RO denied entitlement to 
service connection for cause of the Veteran's death.  It stated 
in the rating decision, "During his lifetime[,] the [V]eteran 
was service connected for bronchial asthma[,] which was evaluated 
30 percent and sinusitis[,] which was evaluated zero percent 
disabling."  The RO noted the cause of death on the death 
certificate and concluded that the death by suicide was not 
related to the service-connected bronchial asthma.  The claim was 
denied.
 
In July 2005, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein she stated that the 
Veteran was service connected for a generalized anxiety disorder 
with a 10 percent evaluation.  She attributed the cause of his 
death to the service-connected generalized anxiety disorder.
 
The RO denied the claim in August 2005, although a copy of the 
decision is not in the claims file.  See September 2005 statement 
of the case indicating the decision occurred on August 9, 2005.  
In the September 2005 statement of the case, the RO stated the 
following, in part:
 
Evidence already of record shows that service 
connection for the cause of death was denied by VA 
rating decision dated June 11, 1969.  That 
decision was based on evidence establishing that 
[the Veteran] died from acute sodium fluoride 
poisoning as a result of ingesting insecticide, 
with no other contributing conditions shown.  The 
evidence shows that the cause of death was 
determined following an autopsy.  The evidence 
showed that, at the time of [the Veteran]'s death, 
service connection had been established for 
bronchial asthma, evaluated as 30 percent 
disabling, and for sinusitis, which was evaluated 
as 0 percent disabling.  There is no evidence of 
service connection being established for any other 
conditions.
 
Significantly, a BIRLS Veteran Inactive Compensation and Pension 
Information, dated in June 2008, shows that the Veteran was 
service connected for generalized anxiety disorder, evaluated as 
10 percent disabling, and for maxillary sinusitis, which was 
noncompensably disabling.  This document also showed that the 
Veteran was not service connected for bronchial asthma.  The 
document shows the letter "N" next to "Diagnostics Verified," 
which might imply that the diagnostic code information had not 
been verified. The number of service connected diagnostics was 
listed as two.
 
In a June 2008 letter issued to comply with the Veterans Claims 
Assistance Act of 2000 the RO stated, "The [V]eteran was 
granted service connection for generalized anxiety disorder and 
maxillary sinusitis during his lifetime."  It subsequently 
stated, "The [V]eteran was denied service connection for 
bronchial asthma during his lifetime."
 
The above-described evidence is contradictory.  That is, in the 
June 1969 rating decision, the RO specifically stated that the 
Veteran was service connected for bronchial asthma and sinusitis 
only.  These facts were reiterated in the September 2005 
statement of the case.  Also in the September 2005 statement of 
the case, the RO specifically stated that service connection for 
any other disability had not been established during the 
Veteran's lifetime.  In the June 2008 notification letter, 
however, the RO stated that service connection for generalized 
anxiety disorder had been awarded during the Veteran's lifetime, 
and entitlement to service connection for bronchial asthma had 
been denied during his lifetime.  
 
Clearly the Veteran had applied for VA disability benefits during 
his lifetime, but there are no rating decisions in the claims 
file addressing any claim he submitted post service.  An 
affirmative determination of what disabilities the Veteran was 
service connected for during his lifetime must be made before the 
Board can make a decision in this claim.  Hence,  efforts must be 
undertaken to ensure that all claims files pertaining  to the 
Veteran are secured.
 
Additionally, the appellant has not received proper notice of the 
evidence necessary to reopen her claim for entitlement to service 
connection for cause of the Veteran's death.  The June 2008 
notification letter was returned to VA by a woman with the same 
first and last name as the appellant.  See June 2008 letter from 
MBC.  She specifically told VA that she was not the person to 
whom the letter was addressed.  The RO in Waco, Texas, 
subsequently sent the appellant a letter in June 2009 in an 
attempt to provide her with proper notice.  It was returned as 
undeliverable.  It then sent a letter in July 2009 yet to a 
different address wherein it attached the June 2009 letter.  That 
letter was also returned as undeliverable.  A notification letter 
was never sent to the appellant's address, which the RO 
subsequently discovered was in Louisiana.
 
Nevertheless, the information provided in the June 2009 letter 
was inadequate and does not meet the standards set forth in the 
Kent v. Nicholson, 20 Vet. App. 1 (2006), and Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007), cases.  Specifically, there was 
no discussion by the RO that the appellant's prior claim of 
entitlement to service connection for cause of the Veteran's 
death had been denied in June 1969, the basis for that denial, 
and the type of evidence necessary to reopen the claim for 
entitlement to service connection for cause of the Veteran's 
death.  Further, the RO's discussion in the June 2009 letter as 
to what disabilities for which the Veteran was service connected 
during his lifetime was the same as that described in the June 
2008 letter, which facts must be verified as described above.  
The Board will be requesting that the RO/AMC send a proper 
notification letter; however, before the letter can be sent, 
a formal determination as to what disability or disabilities were 
service connected during the Veteran's lifetime must be made.  
 
On the exterior of the available claims file is a stamp stating, 
"Inactive Folder Exists."  There is another stamp stating, 
"Inactive XC Folder Retired To: Federal Records Center Ft. 
Worth, Texas.  By VARO, New Orleans, L[ouisiana] AUG 1971."  
Handwritten near these two stamps is, "Combine 7/14/05."  The 
Board does not know what the handwritten note means.  Clearly 
there was a file pertaining to the Veteran that was retired in 
1971.  Perhaps it is the current file; however, there are too 
many documents missing in the current claims file to conclude 
that all existing evidence is currently in the claims file.  For 
example, the evidence in the current claims file establishes that 
the Veteran must have submitted a claim or claims for entitlement 
to service connection during his lifetime, yet there are no 
rating decisions in the claims file dating prior to the Veteran's 
death. 
 
In a May 2007 Deferred Rating Decision, a rating specialist 
requested that the inactive folder be "call[ed] in."  The Board 
cannot find documentation in the claims file to establish whether 
such action occurred.  Nevertheless, an attempt to locate the 
inactive folder must be made.
 
The Veteran died at a VA facility in Shreveport, Louisiana, in 
March 1969.  See Death Certificate at Place of Death; VA Form 10-
7131, dated March 1969.  There is no hospitalization summary from 
that hospitalization.  The Board concludes that an attempt to 
obtain that hospitalization record and all other treatment 
records pertaining to the Veteran from that facility (in case the 
Veteran was treated there prior to the final hospitalization) 
must be made.
 
The appellant claims that the Veteran was service connected for 
generalized anxiety disorder during his lifetime.  The appellant 
is requested to submit any evidence she has in her possession 
that substantiates her assertion, e.g., copies of rating 
decisions, letters from VA, etc.  The appellant must also be 
asked what other VA facilities may have treated the Veteran 
between 1960 when he separated from active duty until his death 
in 1969.  Further, if the appellant has any service treatment 
records in her possession, she is requested to submit copies of 
those records.  

Finally, a July 1959 in-service psychiatric evaluation referred 
to the Veteran's report that he served on active duty in the 
United States Navy from 1948 to 1950.  In light of this fact, 
efforts must be undertaken to verify whether the Veteran did 
indeed so serve.  If so, appropriate efforts should be undertaken 
to secure his service medical records from that term of service.
  
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must contact the National 
Personnel Records Center and request that 
they attempt to verify all periods of active 
duty performed by the Veteran to include a 
purported term of active duty service in the 
United States Navy from 1948 to 1950.  All 
efforts to complete this development must be 
fully documented in the claims file.

2.  The RO/AMC should request the appellant 
submit any evidence in her possession that 
supports her allegations that the Veteran was 
service connected for a generalized anxiety 
disorder during his lifetime, to include 
copies of any service treatment records.  The 
appellant must be requested to identify any 
other VA facilities, other than the VA 
Medical Center in Shreveport, Louisiana, and 
any private facilities where the Veteran was 
treated between 1960 and 1969 for any 
purported service-connected disabilities.
 
3.  The RO/AMC should attempt to obtain by 
all means available the Veteran's inactive 
claims folder.  It may have been retired to 
the Federal Records Center in Fort Worth, 
Texas, in 1971, but it may have been retired 
elsewhere.  In any event, VA must make as 
many requests as are necessary to obtain the 
inactive claims folder until it concludes 
that further efforts would be futile.  All 
attempts should be documented in the claims 
folder, and, if the claims file is not found, 
a memorandum explaining the steps taken and 
the finding of unavailability must be 
associated with the claims file.
 
4.  The RO/AMC should determine by all means 
possible what disability/disabilities for 
which the Veteran was service connected 
during his lifetime. The RO's efforts to 
fulfill this instruction must be carefully 
documented in the claims file.
 
5.  The RO/AMC should provide the appellant 
with proper VCAA notice that complies with 
the holdings in Kent and Hupp.  In order to 
provide proper notice, the RO/AMC must first 
determine what disability or disabilities for 
which the Veteran was service connected.
 
6.  The RO/AMC should attempt to obtain the 
March 1969 hospitalization report from the VA 
Hospital/Medical Center in Shreveport, 
Louisiana, and any other treatment records 
pertaining to the Veteran from that 
facility.   Such a search may be directed 
to,  but is not limited to, the Federal 
Records Centers in Fort Worth, Texas, and 
Ellenwood, Georgia, and the VA Records Center 
and Vault in Neosho, Missouri.  VA must make 
as many requests as are necessary to obtain 
the VA treatment records until it concludes 
that further efforts would be futile.   All 
attempts should be documented in the claims 
folder, and, if the VA treatment records are 
not found, a memorandum explaining the steps 
taken and the finding of unavailability must 
be associated with the claims file..
 
7.  If applicable, the RO/AMC must attempt to 
obtain any other VA and private treatment 
records pertaining to the Veteran that have 
been identified by the appellant or 
identified in any other manner, e.g., a 
notation in the VA Shreveport records of 
treatment elsewhere.
 
8.  The RO/AMC must then conduct all 
additional development that is 
raised/warranted by the record.  For example, 
if the March 1969 VA terminal hospitalization 
record indicates that a police investigation 
was initiated or conducted to determine the 
circumstances surrounding the Veteran's 
death, then any efforts to obtain the police 
records should be made.  
 
9.  If VA verifies that the Veteran was not 
service connected for a psychiatric disorder 
during his lifetime, but there is another 
basis to reopen the claim for entitlement to 
service connection for cause of the Veteran's 
death, the RO/AMC must adjudicate whether 
entitlement to service connection for a 
psychiatric disorder should have been 
established during the Veteran's lifetime, to 
include determining whether a medical opinion 
is necessary to decide the issue.
 
10.  If VA establishes that the Veteran was 
service connected or should have been service 
connected for a psychiatric disorder during 
his lifetime, and after all above development 
is completed to the extent possible, the 
claims folder and a copy of this remand must 
be referred to a psychiatrist, not a 
psychologist, to determine whether the 
Veteran's service-connected psychiatric 
disorder was related to the cause of his 
death.
 
Following a thorough review of  the claims 
file, the psychiatrist is to opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that the Veteran's 
psychiatric disorder contributed to the cause 
of his death.  The examiner is referred to 
the definition of cause of death for VA 
purposes set forth above. 
 
Any opinion must be fully explained and the 
rationale provided.  In offering any opinion 
the psychiatrist is requested to address the 
facts in the case and the applicable medical 
principles relied upon in forming the 
opinion.  
 
In preparing the opinion the examining 
physician must note the following terms:
 
*        "It is due to" means 100 
percent assurance of relationship.
*        "It is at least as likely as 
not" means 50 percent or more.
*        "It is not at least as likely 
as not" means less than a 50 percent 
chance.
*        "It is not due to" means 100 
percent assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically explain why the 
causation of the Veteran's death is 
unknowable.
 
The psychiatrist must append a copy of their 
curriculum vitae to the examination report.
 
11.  Thereafter, the RO/AMC must readjudicate 
whether new and material evidence has been 
submitted to reopen a claim of entitlement to 
service connection for cause of the Veteran's 
death.  If the benefit is not granted, the 
appellant and her representative, if any, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

